Title: Louisa Catherine Johnson to John Quincy Adams, 10 January 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Janry: 10 1797.
          
          In my last I mentioned having recieved yours of the 13 December, which time our general regulator opposed my answering— Shall I my best friend acknowledge the confession you there make, affords me no small satisfaction. I know not if it is the result of vanity, but am pleased to find a mind energetic as yours, own the theory of fortitude to be easier than the practice—
          I have frequently condemned myself, and been inclined to think I possessed a mind weaker than the weakest of my sex, but to find our

mutual disappointment causes mutual distress, is an alleviation to a heart tortured with self accusation not to be repulsed—
          Permit me to observe your general practice of giving nothing as positive while any uncertainty remains, is an example truely worthy of yourself. Let us in future as much as possible act upon that principle. I am sure it will save us many disappointments— Our doom it appears is fixed— Let us not then repine, but rather by strengthening our minds, be prepared to meet whatever fickle fortune may throw in our way— Secure in your affection I think I am almost equal to any thing— True, reason and affection will have frequent and severe conflicts, yet I flatter myself reason will ultimately return victorious— I think my beloved friend I shall in time become an able philosopher— You say you are more fit to recieve than to give lessons of consolation— Alas I fear the discovery of my unpardonable weakness, has encreased your affection— Let me intreat you to adhere to the resolution you have formed and which I hope to join you in maintaining through life, that of checking and controuling every weakness—
          Be assured my dearest friend, your firm and constant affection is reciprocal— I can experimentally declare, that seperation encreases rather than abates real affection, not but I would willingly have dispensed with its evidence— Your generous and much valued confidence is indeed safely placed, I feel too much interested in whatever relates to you independant of your warm recommendation, to act unworthy the sacred trust reposed in me—
          Our friend Mr: Hall is just returned from Paris I told him what you said and he intends writing on Friday—
          Mama desires to be affectionately remembered she now thinks herself authorized to offer her love. I perfectly agree with her—
          Ah my friend if I could write all I feel—but that is impossible, yet I think if you were here, I could tell you how much how sincerely I love you— But I must conclude or I know not what will become of my boasted philosophy— Adieu love me as I do you, and believe me truely yours
          
            L. C. Johnson—
          
        